Citation Nr: 1034830	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for a service-connected post-traumatic stress disorder 
(PTSD) for the period of time prior to April 25, 2008, and in 
excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The Veteran had active military service from April 1945 to July 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The Veteran's representative has made a motion to Advance on 
Docket due to the Veteran's advanced age.  The motion was granted 
and this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran reported that he did not know if he could work 
even part-time due to his service-connected psychiatric 
disorder.  Accordingly, the issue of a total disability 
rating based on individual unemployability has been raised 
by the record.  As this matter has not been adjudicated, 
it is referred to the RO for the appropriate 
consideration.


FINDINGS OF FACT

1.  Prior to October 10, 2007, the Veteran's PTSD was manifested 
by occupational and social impairment with reduced reliability 
and productivity due to symptoms which included depression; 
nightmares; flashbacks; insomnia; poor concentration; 
irritability; anger; avoidance of anything that would bring 
recollections of traumatic experiences; intrusive memories; 
anxiety; flattened affect; circumstantial, stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of memory; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  

2.  From October 10, 2007, the Veteran's PTSD was manifested by 
deficiencies in most areas due to severe PTSD symptoms which 
included worsening depression, occasional hallucinations, 
hypervigilance, persistent obsessive thoughts, increased 
irritability, overwhelming anger, impaired impulse control and an 
inability to establish and maintain effective relationships.  

3.  PTSD is not manifested at any period of time covered by this 
appeal by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for names 
of close relatives, own occupation or own name.

  
CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent, but not 
greater, for PTSD have been met from March 24, 2006 to October 9, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2009). 

2.  The criteria for an increased rating of 70 percent, but not 
greater, for PTSD have been met from October 10, 2007.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in November 2006 the RO granted 
service connection for PTSD and assigned a disability rating of 
10 percent effective March 24, 2006.  The Veteran has appealed 
this initial rating.  In a statement of the case dated in 
February 2007 the RO increased the disability rating to 30 
percent effective March 24, 2006.  In August 2008 the RO 
increased the rating for PTSD to 50 percent, effective April 25, 
2008.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of 
examination.  It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM- IV).   GAF scores ranging between 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Use of the phrase "such 
symptoms as," followed by a list of examples, provides guidance 
as to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of those 
symptoms on the claimant's social and work situation.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA medical records dating from May 2001 to May 2006 show the 
Veteran complained of depression in May 2001.  He reported that 
he was married for 48 years and described his marriage as normal 
and good.  He had three children with whom he maintained regular 
contact.  He had occasional contact with two sisters.  He did not 
have friends where he lived.  He was neatly groomed and his mood 
and affect were on the somber side.  In March 2004, he was 
oriented times three and thought process was relevant and 
coherent.  He reported that he was depressed and anxious.  There 
was no suicidal or homicidal ideation nor did he have psychotic 
symptoms.  In November 2005, December 2005, and February 2006 the 
Veteran reported nightmares and frequent flashbacks.  He 
indicated that he did not think he could work even part time.  He 
was treated with Wellbutrin and Zoloft.  In February 2006, he was 
noted to have poor concentration.  In March 2006, the Veteran 
reported feeling somewhat depressed.  He denied death wishes, 
suicidal ideations or psychotic symptoms.  He was not found to be 
a risk to himself or others and he recognized the need for 
follow-up of his problems.  He was diagnosed with PTSD as 
evidenced by irritability, anger, and avoidance of anything that 
would bring recollections of traumatic experiences.  

An April 2006 letter from the Veteran's private physician 
reported that the Veteran described vivid flashbacks that 
precipitated symptoms of diaphoresis, dyspnea, and palpitations 
typical of panic attacks and PTSD.  He also had episodes of 
insomnia with recurring thoughts of his own experiences in the 
Pacific combat zone.  The physician opined that the Veteran 
suffered from PTSD, depression, and insomnia, which he attributed 
to service.  

In September 2006 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that his psychiatric symptoms increased as a 
result of the war in Iraq.  He stated that he started seeing 
psychiatrists in 2003.  He reported intrusive memories, 
flashbacks, and nightmares about his experiences in the Pacific.  
He had a negative history of assaultiveness or suicide attempts.  
He was independent in all activities of daily living and most of 
his social life revolved around relatives and family.  

Mental examination revealed that the Veteran arrived early and he 
appeared neatly groomed, somewhat dysphoric, and impatient.  He 
was cooperative and had good eye contact.  There was no 
impairment of thought process or communication.  There were no 
delusions, hallucinations, or suicidal or homicidal ideation 
noted.  He was oriented times three.  He felt that his memory was  
good so no memory testing was done.  The Veteran reported that he 
liked to be neat and orderly but denied any pathological 
obsessive compulsive symptoms.  The rate and flow of speech was 
within normal limits.  He was logical, relevant, goal directed, 
and coherent.  He did not report panic attacks, but reported 
symptoms of anxiety, not feeling well, having to push himself to 
do things, difficulty falling asleep, and staying asleep.  The 
Veteran reported that his symptoms were helped by medication but 
stated that they persisted to some degree.  He reported that his 
memory and dreams of his experiences during World War II 
resurfaced since the war in Iraq.  He reported some chronic PTSD 
symptoms with delayed onset.  He reported general feelings of 
anxiety, depression, memories, bad dreams, and insomnia.  The 
diagnoses were chronic mild PTSD and depression.  The GAF score 
was 60.  

VA medical records dating from December 2006 to November 2007 
show that the Veteran was treated with Wellbutrin, Zoloft, 
Restoril, BuSpar, and Seroquel.  In August 2007 the Veteran 
experienced nightmares, flashbacks, and was highly anxious and 
despondent.  He was also noted to be asthenic with memory 
impairment and impaired in sleep with nightmares.  An addendum 
reported that the Veteran manifested features of flattened 
affect, stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impaired memory and 
abstract thinking, depressed affect, and difficulty in 
maintaining effective social relationships.  

In a letter dated in January 2007, the Veteran's psychiatrist 
diagnosed him with chronic PTSD and stated that the Veteran's 
conditions had become worse despite the Veteran being cooperative 
with treatment recommendations.  In a March 2007 letter, the 
psychiatrist stated that the Veteran had severe insomnia, 
disturbing nightmares, depression, circumstantial speech, 
frequent panic attacks and difficulty in establishing and 
maintaining social relationships.

An August 2007 letter from another VA physician reported that the 
Veteran had features of flattened affect, stereotyped speech, 
panic attacks more than once a week, difficulty understanding 
complex commands, impaired memory and abstract thinking, 
depressed affect, and difficulty in maintaining effective social 
relationships.  

In October 2007 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported that he 
saw his psychiatrist once a month for medication management.  He 
stated that the medication helped him fall asleep but he 
continued to wake up during the night due to nightmares.  He 
stated that his symptoms were frequent and moderate in severity.  
He reported that his depression has gotten worse with the current 
conflict in Iraq.  He further reported anxiety and stated that he 
felt nervous and restless.  He reported panic attacks that come 
and go, and described them as frequent during the week.  He also 
reported flashbacks three to four times a week that were 
triggered by the news about the current war.  He stated that he 
tried to avoid thinking of his war experiences.  He also avoided 
conversations and activities and places that aroused recollection 
of the trauma.  He reported depressive symptoms and stated that 
he was withdrawing from activities that he used to enjoy.  He 
further reported a lack of motivation to engage in activities.  
He had great difficulty falling and staying asleep.  He slept a 
total of five hours a night.  He had problems with concentration 
and stated that he would forget parts of conversations and 
appointments.  He would write things down to remember.  He 
reported hypervigilant symptoms including feeling edgy and 
checking the house for safety.  He stated that he was generally 
disengaging from doing more household chores.  He reported 
increased irritability and short temper, which he stated affected 
his relationship with his wife.  He stated that he did not resort 
to physical altercations but admitted to yelling at his wife.  He 
stated that his interactions with his children has decreased 
since he has been staying in the house more and not going to see 
his family.  He no longer went to dinner with his friends.  He 
stated that he no longer talks with his children.  His interest 
in leisure activities and household activities decreased.  He 
stated that his depressive symptoms, such as anhedonia and 
amotivation got in his way of completing projects that he 
started.  He appeared to be experiencing moderate to severe 
symptoms of PTSD which negatively impacted on his family role 
functioning, interpersonal relationships, engagement in leisure 
and recreational pursuits as well as his physical health.  

Mental examination revealed no thought disorder.  The Veteran was 
somewhat tangential at the beginning of the interview but became 
more focused as the interview progressed.  There was no evidence 
of delusions.  He did not appear to be internally occupied.  He 
stated that he sometimes heard voices on the back porch but would 
find nobody upon inspection.  The examiner noted that this might 
be a symptom of PTSD, anxiety, and hypervigilance around people.  
The Veteran maintained eye contact and was cooperative and 
forthcoming during the examination.  There was no inappropriate 
behavior noted.  He denied suicidal ideation and homicidal 
ideation.  His personal hygiene was intact and he was able to 
take care of activities of daily living.  He was oriented times 
three.  He reported short term memory impairment and forgetting 
details of conversations.  He also reported that his long term 
memory was fine and he did not notice problems.  He related 
persistent obsessive thoughts but denied any ritualistic behavior 
despite checking the doors in the house a few times a night.  His 
speech was normal in rate and volume.  He endorsed panic attacks.  
He also reported depressed mood, anhedonia, amotivation, nightly 
insomnia, negative thinking and low self esteem, and anxiety.  
There was no evidence of impaired impulse control.  The diagnoses 
were chronic, moderate, PTSD, of delayed onset and depressive 
disorder, not otherwise specified.  The GAF score was 52.  The 
examiner explained that the GAF score signified moderate to 
serious impairment in social functioning as well as functioning 
within his role in the household.  This was a decrease from the 
last exam as his functionality had become more impaired.  His 
depressive symptoms appeared to be related to his PTSD and with 
the overlap between the two disorders, it was not possible to 
delineate.  

VA medical records dating from November 2007 showed continued 
assessment of PTSD.  In April 2008, the Veteran's medication was 
increased, he was noted to be more irritable, and the GAF score 
assigned was 50.  The RO increased the disability rating to 50 
percent based on the April 2008 outpatient treatment record.  In 
an October 2008 letter, a VA physician indicated that the Veteran 
had flashbacks, nightmares, frequent panic attacks and was 
complaining of increased irritability and poor anger control.  In 
a March 2009 letter, the Director of the PTSD Clinical Team 
stated that the Veteran was taking multiple medications for 
management of his PTSD and that additional medications to reduce 
and eliminate disturbing nightmares have been unsuccessful.  In a 
September 2009 letter, the same physician stated that the Veteran 
had other medical conditions and side effects affecting his 
cognitive state that complicated his management.  

During his Board hearing in April 2009, the Veteran testified 
that his physician kept changing his medication.  He testified 
that he kept going back for different medication because he 
wanted to be in a position to function better and not be 
irritable with people.  He also testified that he had loss of 
memory and difficulty concentrating.  In addition, he would get 
very irritable in the house and it was a constant battle to try 
and bathe.  He also indicated that he was anxious. He stated that 
he would get up during the night and ride around in his car.  
Sometimes he thought there was someone in front of the house but 
there was nobody there.  At times, he would not talk to his 
children on the phone when they called but would forget to call 
them back.  He reported memory problems in that he would start a 
project and then forget what he had done.  He did not go out 
socially because there might be a commotion.  He would get angry 
with people so his wife said he should stay home.  He said he 
became angry with the mailman and yelled at him.  

In November 2009 the Veteran was accorded another C&P PTSD 
examination.  The Veteran reported ongoing and severe symptoms of 
PTSD.  The Veteran complained of chronic anxiety and irritability 
that exacerbated to panic levels three to four times a week.  
These symptoms were worse at night and he reported that he would 
wake from nightmares and feel a need to escape.  He said his 
dreams were worse after hearing news about the death of soldiers 
in Iraq.  He stated that he would drive around his neighborhood 
late at night to soothe himself.  During the day his irritability 
was worse and his wife would annoy him for small reasons.  He 
would throw and break objects three to five times a week.  He 
stated that he became overwhelmed with anger.  He stated that his 
psychiatrist was experimenting with different medications but 
with mixed success.  He was depressed and would cry alone at home 
for no reason.  He had difficulty enjoying himself and stated 
that his thinking about the future is frequently negative.  He 
denied suicidal ideation or intent.  He rarely left the house and 
stated that he preferred to stay home and watch television 
instead of going out and socializing.  He reported that during 
periods of stress, he would occasionally hallucinate and see a 
face in his window.  He reported increased memory problems in the 
past few years and stated that he would forget conversations with 
his wife.  He also reported reduced concentration.  

Since the last VA examination, the Veteran reported increased 
conflict with his wife.  The examiner noted that the Veteran's 
relationship with his wife was marked by more instability.  He 
was more withdrawn from his children and grandchildren in recent 
years.  He also reported more impatience with his friends too.  
The examiner found that the Veteran experienced significant 
symptoms of PTSD that have negatively impacted his employability, 
family role functioning, physical health, interpersonal 
relationships, and recreational/leisure pursuits.  The symptoms 
appeared to have gotten worse over the past two years as his 
cognitive function has deteriorated and he was less able to 
handle the challenges of social engagement.  

Mental examination revealed the Veteran to be slightly 
disheveled, preoccupied, and anxious.  He made very little eye 
contact and was only loosely related in the interview.  He was 
cooperative and exhibited no inappropriate behavior.  His speech 
was within normal limits.  His thinking was logical and directed 
in response to questions.  He reported occasional visual 
hallucinations which happened at night.  He acknowledged ongoing 
daily depression but denied suicidal ideation.  He also 
acknowledged tearfulness and anhedonia.  His personal hygiene was 
roughly intact.  He was oriented times three.  He reported some 
ongoing memory impairment.  He exhibited some persistent and 
obsessive thinking related to his military combat experiences.  
He stated that would get panic like symptoms three to four times 
a week without clear precipitants.  He acknowledged impaired 
impulse control.  He also admitted to chronic and severe sleep 
disturbance with anxiety and nightmares near nightly.  The 
diagnosis was PTSD and the GAF score was 48.  The examiner found 
the Veteran experienced chronic and moderate to severe symptoms 
of PTSD related to his military combat experiences.  He opined 
that that some of the Veteran's cognitive decline has made his 
mood and emotional functioning worse and has exacerbated his PTSD 
symptoms.  He stated that the Veteran's increased symptoms had 
significantly impacted the Veteran's family role functioning, 
employment, physical health, interpersonal relationships, and 
leisure/recreation activities.  

The Board finds that the evidence supports the assignment of a 50 
percent evaluation prior to October 9, 2007.  From the effective 
date of service connection to the date of the VA examination in 
October 2007, the evidence showed that the condition was 
predominantly manifested by nightmares, severe insomnia, 
impatience, depression, anxiety, intrusive memories, frequent 
flashbacks, poor concentration, irritability, anger, and 
avoidance of anything that would bring recollections  of 
traumatic experiences.  In this regard, the Board also finds the 
April 2006 letter from the Veteran's private physician to be 
highly probative.  He reported that the Veteran described vivid 
flashbacks that precipitated symptoms of diaphoresis, dyspnea, 
and palpitations typical of panic attacks and PTSD.  He also had 
episodes of insomnia with recurring thoughts of his own 
experiences in the Pacific combat zone.  The Board also finds the 
September 2006 examination to be highly probative.  He reported 
intrusive memories, flashbacks, and nightmares about his 
experiences in the Pacific.  He was independent in all activities 
of daily living and most of his social life revolved around 
relatives and family.  Although the GAF score assigned was 60 and 
the examiner opined that the condition was mild, after reviewing 
the number of symptoms experienced by the Veteran and the 
severity thereof, the Board will resolve all doubt in his favor 
and find that his disability picture more nearly approximates the 
criteria for a 50 percent rating.  In addition, a VA medical 
record dated in August 2007 and the January and August 2007 
letters from a VA physician reported flattened affect, 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impaired memory and 
abstract thinking, depressed affect, and difficulty in 
maintaining effective social relationships.  

The evidence does not show that the criteria for a 70 percent 
evaluation are contemplated as he did not have occupational and 
social impairment with deficiencies in most areas such as family 
relations, judgment, and thinking due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Instead, the Veteran denied suicidal ideation; obsessional 
rituals; his speech was at most assessed as stereotyped; he did 
have panic like attacks and depression but not to the extent that 
it affected his ability to function independently, appropriately 
and effectively; he did not demonstrate impaired impulse control; 
he was assessed as oriented to time and place; and his personal 
appearance and hygiene were not deficient.  The evidence could be 
assessed as showing that he demonstrated difficulty in adapting 
to stressful circumstances, however, he maintained effective 
relationships with his family and therefore was not shown to have 
an inability to establish and maintain effective relationships.  
In addition, his thought process was relevant and coherent, he 
did not have homicidal ideation, psychotic symptoms, he was not 
found to be a risk to himself or others, nor did he have a 
history of assaultiveness, or any impairment of thought process 
or communication.  Although he did have deficiencies in mood and 
could be assessed as having difficulty in adapting to stressful 
circumstances, this alone is insufficient to more nearly 
approximate the criteria for a 70 percent evaluation.  After 
considering all of the Veteran's reported symptoms and the 
objective findings, the Board finds that the psychiatric 
disability more nearly approximates the criteria for a rating of 
50 percent or higher from March 24, 2006, to October 9, 2007.  

The Board finds that the evidence supports the assignment of a 70 
percent evaluation from October 10, 2007.  The October 2007 VA 
examination continued to show difficulty falling and staying 
asleep and problems with concentration.   However, he now 
reported hearing voices, panic attacks, worsening depression, 
forgetting parts of conversations and appointments, he had 
hypervigilant symptoms including feeling edgy and checking the 
house for safety, disengaging from doing more household chores, 
increased irritability and short temper, and decreased 
interactions with his children.  He no longer went to dinner with 
his friends.  He related persistent obsessive thoughts but denied 
any ritualistic behavior despite checking the doors in the house 
a few times a night.  The examiner noted that he was experiencing 
moderate to severe symptoms and impairment due to PTSD.  His GAF 
scores from that date ranged from 48 to 52, which is indicative 
of moderate to serious symptoms.  In October 2008, poor anger 
control was noted.  At the hearing, the Veteran reported that it 
was a battle to bathe and at times he thought there was someone 
in front of the house but there was nobody there.  He no longer 
went out socially and had an incident where he became angry with 
the mailman and yelled at him.  The Veteran's most significant 
symptoms of PTSD are shown to include impaired impulse control; 
some neglect of personal appearance and hygiene; and inability to 
establish and maintain effective relationships.  In particular, 
the November 2008 VA examination shows that the Veteran would 
throw and break objects when overwhelmed with anger and cry for 
no reason.  He also admitted to chronic and severe sleep 
disturbance with anxiety and nightmares near nightly.  He further 
reported occasional visual hallucinations which happened at 
night.  The November 2009 examiner found that the Veteran 
experienced chronic and moderate to severe symptoms of PTSD 
related to his military combat experiences.   His GAF score was 
48, which indicated serious symptoms or any serious impairment in 
social, occupational, or school functioning.  These symptoms and 
findings support the grant of a 70 percent evaluation.  As such, 
the evidence as a whole shows that the Veteran has impairment 
that more nearly approximates the criteria for a 70 percent 
disability rating, but not higher, from October 10, 2007.  

However, in evaluating whether the Veteran's PTSD symptoms meet 
the criteria for total disability, although the Veteran's 
disability was found to be consistently manifested by the 
symptoms noted above, the Board does not find that the Veteran's 
symptoms were consistent with total occupational and social 
impairment.  Although the Veteran reported it was a battle to 
bathe, he was found to have roughly intact personal hygiene and 
there is no indication that he was intermittently unable to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  Nor does the evidence show that he 
has symptoms such as gross impairment of thought processes or 
communication (thinking was assessed as logical and directed in 
response to questions), persistent hallucinations (at most, he 
has occasional audio/visual hallucinations), grossly 
inappropriate behavior (although he had impaired impulse control 
as demonstrated by yelling at people and breaking objects, no 
grossly inappropriate behavior was reported or assessed upon 
examinations), he never reported or was assessed to be in 
persistent danger of hurting himself or others, he was always 
oriented to time and place, and has not reported an inability to 
recall the names of close relatives, his own occupation or his 
own name.  Moreover, no examiner or medical practitioner has 
assessed him as having total occupational and social impairment.  
In fact, the November 2009 examiner found that the Veteran 
experienced chronic and moderate to severe symptoms of PTSD.  

The Board notes that the medical records contain diagnoses other 
than PTSD.  As the medical evidence does not specifically 
differentiate symptoms of PTSD from those due to other 
disabilities, the Board has considered all psychiatric symptoms 
in reaching the above conclusions.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  The Board has also determined, as was 
discussed above, that the application of staged ratings is 
warranted in this case.  See Fenderson.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted in Thun v. Peake, 22 
Vet. App 111, 115-16 (2008),  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

An exceptional disability picture is not shown in this case.  The 
Veteran's signs and symptoms fit within the rating criteria as 
was discussed above.  Nor is there a showing that the rating 
criteria are inadequate.  While the Veteran's service-connected 
disability does cause impairment, the assignment of 50 and 70 
percent evaluations takes into account the significant/severe 
impairment that is due to the service-connected disability.  The 
evidence does not otherwise show that there is marked 
interference with his earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  The Board 
notes that there is also no indication that the condition has 
necessitated frequent periods of hospitalization or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for assignment 
of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service- connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Accordingly, VA had no further duty to notify in 
this claim once service connection was granted.

In June 2009, the Board remanded the case for further 
development.  The agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  The VA medical records 
requested by the Board were associated with the claims folder and 
a PTSD examination was provided.  The RO also requested by way of 
an August 2009 letter that the Veteran provide treatment records 
or an authorization form that would allow VA to seek the medical 
records of Dr. Stein.  The Veteran did not respond.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  The 
Veteran was afforded multiple VA examinations, the reports of 
which are of record.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 50 percent, but not greater, for PTSD is 
granted from March 24, 2006, to October 9, 2007, subject to the 
legal criteria governing the payment of monetary benefits.  

A disability rating of 70 percent, but not greater, for PTSD is 
granted for the period of time from October 10, 2007, subject to 
the legal criteria governing the payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


